Citation Nr: 0942927	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-06 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for PTSD.

This issue was previously before the Board in August 2008.  
At that time, a remand was ordered to accomplish additional 
evidentiary development.  The case is now ready for 
adjudication.  


FINDINGS OF FACT

1.  The record does not establish that the Veteran engaged in 
combat with the enemy.

2.  The current diagnosis of PTSD is not predicated upon a 
verified in-service stressor and the evidence of record does 
not verify the Veteran's claimed stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159, 3.303, 3.304, 4.125 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

A notice letter was issued in March 2003, prior to the 
initial adjudication of the claim.  The letter notified the 
Veteran of what information and evidence must be submitted to 
substantiate the claim for service connection and informed 
the Veteran about verification of in-service stressors.  In 
addition, a PTSD questionnaire was sent to the Veteran. 

A July 2007 letter further informed the Veteran of the 
evidence necessary to substantiate the claim, as well as the 
division of responsibilities between VA and the claimant in 
developing an appeal.  This notice letter also explained how 
VA establishes disability ratings and effective dates.

Complete notice was not sent to the Veteran until July 2007, 
after the claim was adjudicated.  However, this timing defect 
was thereafter cured by a subsequent readjudication in April 
2008.  See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  
Furthermore, as discussed in detail below a preponderance of 
the evidence is against the claim for service connection, and 
therefore any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records, service personnel 
records and VA treatment records have been obtained. 

The Board also acknowledges that the Veteran was not examined 
for the purpose of addressing his service connection claim 
for PTSD.  However, given the facts of this case, a VA 
examination is not required.  In this case, a diagnosis of 
PTSD and a positive nexus opinion are already of record, 
however, no stressors have been verified to substantiate the 
claim.  Therefore, a VA examination would not provide any 
additional assistance to the Veteran in establishing his 
claim.

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the claimant in this case.  No further 
assistance to the appellant with the development of evidence 
is required and the evidence of record provides sufficient 
information to adequately evaluate the claim.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

II.  Legal Analysis 

The Veteran is claiming entitlement to service connection for 
PTSD.  In support of his claim, he has provided treatment 
records showing a diagnosis of PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(a), a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in service stressor occurred.  
38 C.F.R. § 3.304 (f).  The provisions of 38 C.F.R. § 4.125 
(a) require that a diagnosis of a mental disorder conform to 
the Diagnostic and Statistical Manual, Fourth Edition (DSM 
IV).  If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.

The Veteran's service treatment records are silent for any 
complaints, treatment, or diagnosis of PTSD.  The Veteran's 
induction examination in May 1968 shows that he was given a 
normal psychiatric evaluation.  He also denied signs of 
depression, excessive worry or nervous trouble in a report of 
medical history completed at that time.   The Veteran's 
separation examination also shows a normal psychiatric 
evaluation.  

Following separation from active service, treatment records 
dated in January 2003 show a diagnosis of PTSD.  At that 
time, a VA Staff Psychiatrist stated that the Veteran's PTSD 
was directly related to the combat stressors he experienced 
in service.  In addition, February 2003 records show that a 
nurse practitioner stated the Veteran's PTSD symptoms seemed 
to be connected to his experiences in service.  The Veteran 
receives medication and psychotherapy to address his PTSD and 
attends the PTSD clinic.  Indeed, records illustrate that the 

Regarding the existence of an in-service stressor, in Zarycki 
v. Brown, 6 Vet. App. 91 (1993), the United States Court of 
Appeals for Veterans Claims (Court) set forth the analytical 
framework and line of reasoning for determining whether a 
Veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  In 
Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 
C.F.R. 3.304(d) and (f), and the applicable provisions 
contained in VA Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD, 
will vary depending on whether the Veteran "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 
(1993).

The determination as to whether the Veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  However, the Court has 
recently held that the Board may not rely strictly on combat 
citations or the Veteran's military occupational specialty to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).

If combat is affirmatively indicated, then the Veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the Veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, there must be independent 
evidence to corroborate the Veteran's statement as to the 
occurrence of the claimed stressor.  Doran, 6 Vet. App. at 
288-89.  The Veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio, 9 Vet. App. at 166.  Further, an opinion 
by a mental health professional based on a post-service 
examination of the Veteran cannot be used to establish the 
occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence of record does not support the conclusion that 
the Veteran engaged in combat with the enemy.  The Veteran's 
military occupational specialty, security policeman, is not, 
in itself, indicative of combat.  Moreover, although the 
Veteran claims to have been involved in combat during 
Vietnam, the Veteran's DD-214 does not reveal any awards or 
decorations indicative of combat.  No other evidence of 
record demonstrates that he engaged in combat with the enemy.

The Veteran has reported several stressors that have not been 
verified.  First, he asserts that he served as a guard for a 
mortuary on base for two weeks.  The Veteran also asserted 
that he was initially assigned to the 821st Security Police 
Squadron, at which time he was ambushed by a sniper while 
participating in envoys from Phan Rang Air Base to Cam Rahn.  
Thereafter, he was transferred to the 377th Security Police 
Squadron and later assigned to the 716th Military Police 
Battalion.  The Veteran reported that he witnessed the 
decomposed body of an American merchant seaman being pulled 
from the river.  He stated that he was one of two people who 
had the task of completing the preliminary investigation 
regarding the deceased.

Attempts have been made to verify the Veteran's reported 
stressors.  A formal finding was conducted in June 2009 and 
it was determined that the information required to 
corroborate the stressful events was insufficient to send to 
the U.S. Army and Joint Services Records Research Center 
(JSRRC).  In addition, the VA requested the morning reports 
of the 821st Security Police Squadron and the 377th Security 
Police Squadron from April 1971 to July 1971.  Unfortunately, 
the response indicated that the Air Force stopped creating 
morning reports in June 1966.  

The Veteran did not submit any lay statements or other 
evidence which would corroborate his alleged in-service 
stressors.  The Board also notes that while a diagnosis of 
PTSD is of record, the report does not serve to verify the 
stressors, but rather memorializes the statements of the 
Veteran.  See Leshore v. Brown, 8 Vet. App. 409 (1995).

After a careful review of the record, the Board finds that 
service connection for PTSD has not been established.  The 
Board acknowledges that the record contains diagnoses of 
PTSD.  However, the question in this case is whether the 
Veteran has a verified stressor that could have resulted in 
the development of this disorder.  Absent any such 
independently corroborated or accepted in-service stressors, 
a diagnosis of PTSD related to service cannot sustain the 
Veteran's claim.  The preponderance of evidence is against 
the claim and the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for PTSD is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


